PROSPECTUS Class A Shares December 28, 2009 JNL® INVESTORS SERIES TRUST Business Address:1 Corporate Way • Lansing, Michigan 48951 Mailing Address:222 W. Wacker Drive, Suite 1100 • Chicago, Illinois JNL Money Market Fund JNL/PPM America Total Return Fund The Securities and Exchange Commission (“SEC”) has not approved or disapproved the Trust’s securities, or determined whether this prospectus is accurate or complete.It is a criminal offense to state otherwise. The Funds offer one class of shares. “JNLÒ”, “JacksonSM”, “Jackson FundsSM”, “Jackson NationalÒ” and “Jackson National LifeÒ” are trademarks or service marks of Jackson National Life Insurance Company. Information About this Prospectus Reading the Prospectus References to “you” and “your” in this prospectus refer to prospective investors or shareholders.References to “we,” “us,” or “our” may refer to the JNL Investors Series Trust (“Trust”) or Jackson National Asset Management, LLC (“JNAM” or “Adviser”).This Prospectus provides you with the basic information you should know before investing. The Funds The Trust currently offers shares in the following Funds (each a “Fund” and collectively, “Funds” or “Jackson Funds”).The Funds are a series of separate mutual fund portfolios within a single trust, each with a specific investment objective.The following Funds are described in this prospectus: JNL Money Market Fund JNL/PPM America Total Return Fund Principal Risks Common to All Funds You should consult with your investment professional to determine which Funds may be suited to your financial needs, investment time horizon and risk comfort level.You assume certain risks when you invest in any of the Funds.Risks specific to each Fund are discussed in this prospectus.There can be no assurance that any of the Funds will achieve its objective and you could lose money.Please read this prospectus carefully before investing or sending money, and keep the prospectus for future reference. Other Terms and Terminology · “1940 Act” refers to the Investment Company Act of 1940, as amended. · “Advisers Act” refers to the Investment Advisers Act of 1940, as amended. · “Sub-Adviser” refers to the investment manager selected by JNAM, and approved by the Trust’s Board of Trustees, to manage the assets of each Fund. The Funds Shares of the JNL Money Market Fund are sold only to other mutual funds within the Fund’s investment company complex, and not to individual investors.The JNL Money Market Fund and JNL/PPM America Total Return Fund are not an investment option within any of the Jackson variable products and are not available for sale to the retail public. Additional Information For more detailed information about the Trust and the Funds, see the Trust’s Statement of Additional Information (“SAI”), which is incorporated by reference into (which means it legally is a part of) this prospectus. Table of Contents I.About the Funds of the JNL Investors Series Trust INCLUDES A DESCRIPTION OF THE FUNDS, ITS INVESTMENT STRATEGIES AND PRINCIPAL RISKS, HISTORIC PERFORMANCE, EXPENSES, AND MANAGEMENT OF THE FUNDS. II.More About the Investment Objectives and Risks of All Funds INCLUDES ADDITIONAL INFORMATION REGARDING INVESTMENT STRATEGIES AND PRINCIPAL RISKS OF THE FUNDS. III.Management of the Trust INVESTMENT ADVISER, MANAGEMENT FEE, SUB-ADVISORY ARRANGEMENTS, ADMINISTRATIVE FEE, CLASSES OF SHARES, HOW SHARES ARE PRICED, SHARE REDEMPTION, AND TAX STATUS. V.Investing in Fund Shares MARKET TIMING POLICIES AND EXCHANGE LIMITATIONS. VII.
